Title: To John Adams from David Humphreys, 28 February 1811
From: Humphreys, David
To: Adams, John



My dear & respected Sir,
Boston, Mount Vernon Feb 28th 1811

I think we agree in sentiment, that the wealth & prosperity of a Country depend essentially on the Industry, Instruction & Morality of its Inhabitants: on the first for acquiring, and on the two last for making the best use of the means, for public felicity. Nor shall we differ in opinion, that the acquisition & enjoyment, may be accelerated, retarded, or prevented, by the measures of Government, in their direct or indirect influence, on individual characters & exertion.
The introduction of the fine-woolled Breed of Sheep, has opened an unbounded field of investigation, respecting the resources & abilities of the U. S. to supply their wants with the indispensible article of woollen Clothing, & other necessary stuffs & goods, heretofore furnished by foreign Nations.
Led forward, step by step, to the management of more extensive and complicated farming & manufacturing business, than was originally contemplated, I seize opportunities to avail myself of the oral as well as written observations of the wisest & best of my friends. In that number I have taken the liberty to inscribe the name of the farmer & Sage of Quincy.
Will He confer the favour of dining with me, on Saturday next, and once more gratify, / his very much obliged & / Sincere friend

D. Humphreys